Citation Nr: 0001228	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased apportionment on behalf of the 
veteran's child.  


REPRESENTATION

Appellee represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from July 1989 to June 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, in 
September 1994 which granted an apportionment of the 
veteran's VA disability compensation benefits to the 
appellant, his former spouse, on behalf of their child.  She 
appealed the apportioned amount.  

Although the appellant requested and was scheduled for a 
personal hearing before a Member of the Board at the RO, she 
wrote in November 1999 to cancel the hearing, stating that 
she was unable to attend the hearing.  She has not requested 
that the hearing be rescheduled.  


REMAND

Review of the record in this case discloses that the last 
action taken by the RO concerning the appellant's appeal was 
to issue a statement of the case in February 1995.  The RO 
had noted that, although financial information had been 
requested from the veteran, no response had been received 
from him in that regard.  

However, apparently pursuant to other VA matters, a Financial 
Status Report was received by another VA office from the 
veteran in May 1995.  That information has not been 
considered by the RO in connection with the appellant's 
request for an additional apportionment of his VA 
compensation benefits on behalf of their child.  See 
38 C.F.R. § 19.31 (1999).  Moreover, that information is 
rather old at this point.  

The RO should request current financial information from the 
veteran.  Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should request that the 
veteran complete a current Financial 
Status Report.  

2.  The RO should again review the 
appellant's claim for an additional 
apportionment of the veteran's VA 
compensation benefits on behalf of their 
minor child, considering all of the 
evidence of record.  Regardless of action 
taken, the RO should provide a 
supplemental statement of the case both 
to the appellant and to the veteran and 
his accredited representative, and they 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  Neither the appellant nor the veteran need take any 
action until otherwise notified, but they may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

